Order filed August 9, 2018




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00442-CV
                                    ____________

                   IN THE INTEREST OF T.M.T., A CHILD




                    On Appeal from the 313th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2013-05601J

                                      ORDER

      On August 1, 2018, this court issued an order requesting that the trial court
conduct a hearing to determine why appellant’s appointed counsel, William
Thursland, had failed to file a brief. The records of the hearing and the trial court’s
findings of fact and conclusions of law were ordered due August 13, 2018.

      On August 8, 2018, this court received a request from the trial court to extend
that deadline to August 28, 2018.
      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012). This accelerated schedule
requires greater compliance with briefing deadlines.

      We grant the request to extend the deadline for holding a hearing and filing
the records to August 28, 2018. The court’s goal is that a brief is filed on appellant’s
behalf. If William Thursland files an appellant’s brief before the hearing can be
held, the trial court need not hold a hearing.



                                        PER CURIAM